PER CURIAM.
The trial judge followed Horstman v. Drake, 420 So.2d 473 (La.App. 4th Cir.1982) in awarding interest from date of judgment against the uninsured motorist carrier. That case has been overruled by Ainsworth v. Government Employees Insurance Company, 433 So.2d 709 (La.1983) which held that interest is to run on such a judgment from the date of judicial demand.
Accordingly, the judgment appealed from is amended in the respect that interest is to run from date of judicial demand rather than from date of judgment.
JUDGMENT AMENDED.